Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is a response to application no. 16/739,054 filed on 01/09/2020. 
Claims 1 – 30 are pending and ready for examination.

Priority
This application claims priority of Greek Patent Application No. GR20190100017 filed on 01/11/2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/20/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform 

This application includes one or more claim limitations that use the word “means,” are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Such claim limitation(s) is/are:  means for gathering, ….
   means for gathering, ….
   means for determining,…. In claim 29.       
                                                                                                                    
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA 35 U.S.C. 112, sixth paragraph limitation:
The support of generic place holder “poisoning entity” in claim 1 and means plus function of claim 29 appears in Fig. 15 along with the related discussion in the specification paragraphs [0148] - [0151].


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 – 24 and 26 – 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 3 and 26 recite, in first two paragraphs, 
kgnb= Tkgnb,Rx - Tkgnb,Tx in which Tkgnb,Tx represents a transmission time of the DL from that TRP and Tkgnb,Rx represents a reception time of the corresponding UL at that TRP; and 
the associated UE RTT-related measurement is expressed as Δkgnb= Tkgnb,Rx - Tkgnb,Tx in which TkUE,Rx represents a reception time of the DL at the UE and Tkgnb,Tx represents a transmission time of the corresponding UL from the UE”.
Here, both TRP RTT-related measurement and UE RTT-related measurement are expressed using a same equation Δkgnb= Tkgnb,Rx - Tkgnb,Tx. Further, Tkgnb,Tx is defined as “a transmission time of the DL from that TRP” in first paragraph and “a transmission time of the corresponding UL from the UE” in second paragraph. The above mentioned facts raise uncertainty and makes the claims indefinite.
Furthermore, TkUE,Rx is defined in second paragraph in relation to an equation; but the equation does not recite the term. Also “k” is not defined in the equation what is stands for. All these limitations in the claims makes the claims unclear. 
Therefore, the claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. Claims 4 – 24 depend on claim 3 and claims 27 – 28 depend on claim 26. Therefore, same rational applies to them. Accordingly, claims 3 – 24 and 26 – 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. For the purpose of this examination, examiner only considered plain language of claim recitation without focusing on equations and terms used for that equations.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 5, 8, 11, 18, 21 and 25 – 30 are rejected under 35 U.S.C. 103 as being unpatentable over Keranen et al. (Keranen hereinafter referred to Keranen) (US 6,681,099 B1) in view of INTEL ("Techniques for NR Positioning", 3GPP Draft, R1-1810801, Intel - NR Pos Techniques, 3RD Generation Partnership Project (3GPP), Mobile Competence Centre, 650, Route Des Lucioles, F-06921 Sophia-Antipolis Cedex, France, Vol. RAN WG1. no. Chengdu, China, 20181008 - 20181012, 29 September 2018) (cited in IDS).

Regarding claim 1, Keranen teaches a method (Title, Method to calculate true round trip propagation delay and user equipment location in WCDMA/UTRAN) performed by a positioning entity (Fig.1 and Col.3:line 23 – 24, a LoCation Service (LCS) server 15 for providing location information about a User Equipment (UE) 20. Here, LCS server 15 is a positioning entity), comprising: 
gathering a plurality of transmission-reception point (TRP) round trip time (RTT) related measurements (Fig.2, Fig.3 and Col.5: Line 18 – 21, The RNC requests RTT measurements from active node Bs and the locations of the BTSs (cells) of the active node Bs 30 are transmitted to the LCS server 15 in step 210. Here, the active node Bs are a plurality of TRPs and RTT measurements are TRP RTT-related measurements), the plurality of TRP RTT-related measurements being one-to-one associated with a plurality of TRPs (Fig.3 and Col.5: Line 9 – 10, RTT is measured between the UE and the active node Bs 30 in the UTRAN 50; Col.5: Line 14 – 18, Each active node B sends a DL transmission to the UE and the UE transmits a UL transmission in return which is received by each active node B. The results of the measurements are transmitted to the LCS server 15. Therefore, RTT-related measurements is a plurality of measurements from each of the active node to the UE; i.e. one-to-one associated with a plurality of TRPs), wherein each TRP RTT-related measurement is associated with one TRP of the plurality of TRPs (Col.3: Line 55 – 57, LCS server 15 determines the true Round Trip Time (RTT) between the UE 20 and at least three cells of the nodes 30. Here, the three nodes 30 are the plurality of TRPs); 
gathering a plurality of user equipment (UE) RTT-related measurements (Fig.2, Fig.3 and Col.5: Line 21 – 23, The results of the UE Rx-Tx timing difference is transmitted back to the LCS server, step 220. Here, UE Rx-Tx timing difference measurements are UE RTT-related measurements), wherein each of the plurality of UE RTT-related measurements is associated with one TRP of the plurality of TRPs (Col.5: Line 12 – 18, The RNC transmits a request to the UE for measuring OTDOA and UE Rx-Tx timing difference for each active node B. Each active node B sends a DL transmission to the UE and the UE transmits a UL transmission in return which is received by each active node B. The results of the measurements are transmitted to the LCS server 15); and 
determining a position of a UE based on the plurality of TRP RTT-related measurements and the plurality of UE RTT-related measurements (Fig.2, Fig.3 and Col.5: Line 26 – 35, The LCS server 15 determines…. distance of the UE from each of the active nodes 30 is calculated, in step 230. The distance from each of the at least three nodes is used to generate a circle around each of the active nodes 30, wherein the radius of each circle is the distance of the UE from each respective one of the active nodes 30. The UE location is then calculated by determining the intersection of the circles, in step 240. Therefore, a position of a UE is determined based on the plurality of TRP RTT-related measurements and the plurality of UE Rx-Tx timing difference/ UE RTT-related measurements), 
wherein for each TRP of the plurality of TRPs, 
the TRP RTT-related measurement associated with that TRP represents a duration between that TRP transmitting a downlink signal to the UE and that TRP receiving a corresponding uplink signal from the UE (Claim 11, measuring a round trip time comprising a time from a beginning of a transmission of a downlink transmission signal from a first active node of the wireless network to the user equipment to the reception of an uplink transmission signal from the user equipment to the first active node in response to the downlink transmission signal), and 
the UE RTT-related measurement associated with that TRP represents a duration between the UE receiving the DL from that TRP and the UE transmitting the corresponding UL to that TRP (Claim 11, measuring, by the user equipment, a user equipment Rx-Tx timing difference comprising a time difference between reception of the downlink transmission signal at the user equipment and transmission of the uplink transmission signal from the user equipment).
Keranen does not specifically teach
a downlink reference signal (DL RS) and a corresponding uplink reference signal (UL RS).
However, INTEL teaches (Title, Techniques for NR Positioning)
Section 5.5: Line 1 – 2, The E-CID is one example of DL & UL positioning technique where both measurements from gNB and UE side are utilized; Line 3 – 4, DL & UL positioning, the round-trip time (RTT) measurements can be enabled (e.g. through timing advance or eNB TX-RX time difference and UE TX-RX time difference)), wherein for each TRP of the plurality of TRPs (Fig2, plurality of TRPs: TRP#1, TRP#2 and TRP#3),
the TRP RTT-related measurement associated with that TRP represents a duration between that TRP transmitting a downlink reference signal (DL RS) to the UE and that TRP receiving a corresponding uplink reference signal (UL RS) from the UE (Section 4.1.1: Line 3 – 4, measurements based on positioning reference signals (PRS) or other reference signals are used to locate the UE in relation to the neighbor TPs; Section 5.5: Line 13 – 15, For NR E-CID support, the signals to be used for DL and UL measurements also need to be analyzed, One of the possible options is to use PRS signals for E-CID if those are defined for NR positioning. Section 5.6: proposal 7, NR DL positioning by introducing PRS signals for estimation of signal location parameters by UE. Here, PRS is used as a RS to transmit and receive by the TRPs for UE location; i.e. TRP RTT-related measurements), and 
the UE RTT-related measurement associated with that TRP represents a duration between the UE receiving the DL RS from that TRP and the UE transmitting the corresponding UL RS to that TRP (As mentioned above, PRS or other reference signals are used to locate the UE in relation to the neighbor TPs; therefore, the RS is received and transmitted for UE location; i.e. UE RTT-related measurements).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Keranen as mentioned above and further incorporate the teaching of INTEL to add reference signals for RTT related measurements. The motivation for doing so would have been to provide initial views on NR positioning techniques and design enhancements, that has multiple technical components beneficial for positioning performance, in which combination of measurements from UE and gNBs can be used and signals applied for DL and/or UL positioning can be reused (INTEL, section 10, 5.5 and 7.3).

Regarding claim 2, combination of Keranen and INTEL teaches all the features with respect to claim 1 as outlined above.
Keranen does not specifically teach
wherein the DL RS is a positioning reference signal (PRS) and/or the UL RS is a sounding reference signal (SRS).
However, INTEL teaches
wherein the DL RS is a positioning reference signal (PRS) (Section 5.6: proposal 7, NR DL positioning by introducing PRS signals for estimation of signal location parameters by UE) and/or the UL RS is a sounding reference signal (SRS) (Section 7.2, The UL sounding reference signals (SRS) is the main candidate signal for NR UL based positioning).
INTEL, section 10, 5.5 and 7.3).

Regarding claim 25, Keranen teaches (Title, Method to calculate true round trip propagation delay and user equipment location in WCDMA/UTRAN) a positioning entity (Fig.1 and Col.3:line 23 – 24, a LoCation Service (LCS) server 15 for providing location information about a User Equipment (UE) 20. Here, LCS server 15 is a positioning entity), comprising: 
at least one network interface or at least one transceiver or a combination thereof (Fig.1 and Col.3: Line 45 – 48, The LCS server 15 determines location information and reports the information to a client or an application associated with the UE 20 or an external client 80 connected to the CN 10 of the 3G mobile communication system 100. Since the LCS server communicates with the client; therefore, it is obvious that it comprises at least one network interface or at least one transceiver); 
a memory (Col.5 and Line 21 – 23, The results of the UE Rx-Tx timing difference and RTT measurements are transmitted back to the LCS server. Therefore, it is obvious that the LCS server comprises a memory to keep/ hold the measurements); and 
at least one processor communicatively coupled to the memory and the at least one transceiver (as mentioned above, the LCS server determines location information based on measurements and reports it to the client; therefore, it is obvious that it comprises at least one processor communicatively coupled to the memory and the at least one transceiver), 
wherein the at least one processor is configured (Fig.1 and Col.3: Line 45 – 46, The LCS server 15 determines location information) to:
gather a plurality of transmission-reception point (TRP) round trip time (RTT) related measurements (Fig.2, Fig.3 and Col.5: Line 18 – 21, The RNC requests RTT measurements from active node Bs and the locations of the BTSs (cells) of the active node Bs 30 are transmitted to the LCS server 15 in step 210. Here, the active node Bs are a plurality of TRPs and RTT measurements are TRP RTT-related measurements), the plurality of TRP RTT-related measurements being one-to-one associated with a plurality of TRPs (Fig.3 and Col.5: Line 9 – 10, RTT is measured between the UE and the active node Bs 30 in the UTRAN 50; Col.5: Line 14 – 18, Each active node B sends a DL transmission to the UE and the UE transmits a UL transmission in return which is received by each active node B. The results of the measurements are transmitted to the LCS server 15. Therefore, RTT-related measurements is a plurality of measurements from each of the active node to the UE; i.e. one-to-one associated with a plurality of TRPs), wherein each TRP RTT-related measurement is associated with one TRP of the plurality of TRPs Col.3: Line 55 – 57, LCS server 15 determines the true Round Trip Time (RTT) between the UE 20 and at least three cells of the nodes 30. Here, the three nodes 30 are the plurality of TRPs); 
gather a plurality of user equipment (UE) RTT-related measurements (Fig.2, Fig.3 and Col.5: Line 21 – 23, The results of the UE Rx-Tx timing difference is transmitted back to the LCS server, step 220. Here, UE Rx-Tx timing difference measurements are UE RTT-related measurements), wherein each of the plurality of UE RTT-related measurements is associated with one TRP of the plurality of TRPs (Col.5: Line 12 – 18, The RNC transmits a request to the UE for measuring OTDOA and UE Rx-Tx timing difference for each active node B. Each active node B sends a DL transmission to the UE and the UE transmits a UL transmission in return which is received by each active node B. The results of the measurements are transmitted to the LCS server 15); and 
determine a position of a UE based on the plurality of TRP RTT-related measurements and the plurality of UE RTT-related measurements (Fig.2, Fig.3 and Col.5: Line 26 – 35, The LCS server 15 determines…. distance of the UE from each of the active nodes 30 is calculated, in step 230. The distance from each of the at least three nodes is used to generate a circle around each of the active nodes 30, wherein the radius of each circle is the distance of the UE from each respective one of the active nodes 30. The UE location is then calculated by determining the intersection of the circles, in step 240. Therefore, a position of a UE is determined based on the plurality of TRP RTT-related measurements and the plurality of UE Rx-Tx timing difference/ UE RTT-related measurements), 

the TRP RTT-related measurement associated with that TRP represents a duration between that TRP transmitting a downlink signal to the UE and that TRP receiving a corresponding uplink signal from the UE (Claim 11, measuring a round trip time comprising a time from a beginning of a transmission of a downlink transmission signal from a first active node of the wireless network to the user equipment to the reception of an uplink transmission signal from the user equipment to the first active node in response to the downlink transmission signal), and 
the UE RTT-related measurement associated with that TRP represents a duration between the UE receiving the DL from that TRP and the UE transmitting the corresponding UL to that TRP (Claim 11, measuring, by the user equipment, a user equipment Rx-Tx timing difference comprising a time difference between reception of the downlink transmission signal at the user equipment and transmission of the uplink transmission signal from the user equipment).
Keranen does not specifically teach
a downlink reference signal (DL RS) and a corresponding uplink reference signal (UL RS).
However, INTEL teaches (Title, Techniques for NR Positioning)
determine a position of a UE based on the plurality of TRP RTT-related measurements and the plurality of UE RTT-related measurements (Section 5.5: Line 1 – 2, The E-CID is one example of DL & UL positioning technique where both measurements from gNB and UE side are utilized; Line 3 – 4, DL & UL positioning, the round-trip time (RTT) measurements can be enabled (e.g. through timing advance or eNB TX-RX time difference and UE TX-RX time difference)), wherein for each TRP of the plurality of TRPs (Fig2, plurality of TRPs: TRP#1, TRP#2 and TRP#3),
the TRP RTT-related measurement associated with that TRP represents a duration between that TRP transmitting a downlink reference signal (DL RS) to the UE and that TRP receiving a corresponding uplink reference signal (UL RS) from the UE (Section 4.1.1: Line 3 – 4, measurements based on positioning reference signals (PRS) or other reference signals are used to locate the UE in relation to the neighbor TPs; Section 5.5: Line 13 – 15, For NR E-CID support, the signals to be used for DL and UL measurements also need to be analyzed, One of the possible options is to use PRS signals for E-CID if those are defined for NR positioning. Section 5.6: proposal 7, NR DL positioning by introducing PRS signals for estimation of signal location parameters by UE. Here, PRS is used as a RS for UE location; i.e. TRP RTT-related measurements), and 
the UE RTT-related measurement associated with that TRP represents a duration between the UE receiving the DL RS from that TRP and the UE transmitting the corresponding UL RS to that TRP (Section 7.2, The UL sounding reference signals (SRS) is the main candidate signal for NR UL based positioning. Here, SRS is a RS for UE location; i.e. UE RTT-related measurements).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Keranen as mentioned above and further incorporate the teaching of INTEL to add reference signals for RTT INTEL, section 10, 5.5 and 7.3).

Regarding claims 3 and 26, combination of Keranen and INTEL teaches all the features with respect to claims 1 and 25, respectively as outlined above.
Keranen further teaches
wherein for each TRP k, 
the associated TRP RTT-related measurement is expressed as Δkgnb= Tkgnb,Rx - Tkgnb,Tx in which Tkgnb,Tx represents a transmission time of the DL from that TRP and Tkgnb,Rx represents a reception time of the corresponding UL at that TRP (Claim 11, (a) measuring a round trip time….. Fig.4 and Col.1: Line 66 – Col.2: Line 16, At time Ƭ1 a node B of a wireless network begins transmission of a DL transmission,… the Node B receives the UL transmission at time Ƭ4…. An RTT measured by a cell…is roughly defined by the time difference between Ƭ1 and Ƭ4. Here, Ƭ1 represents a transmission time of the DL signal from a TRP and Ƭ4 represents a reception time of the corresponding UL signal), and 
the associated UE RTT-related measurement is expressed as Δkgnb= Tkgnb,Rx - Tkgnb,Tx in which TkUE,Rx represents a reception time of the DL at the UE and Tkgnb,Tx represents a transmission time of the corresponding UL from the UE (Claim 11, (b) measuring, by the user equipment, a user equipment Rx-Tx timing difference ….. Fig.4 and Col. 2: Line 24 – 27, the UE Rx-Tx timing difference, which is the time between reception of the DL transmission at the UE and transmission of the UL transmission from the UE (i.e., Ƭ3 – Ƭ2). Here, Ƭ2 represents a reception time of the DL signal at the UE and Ƭ3 represents a transmission time of the corresponding UL signal from the UE), 
wherein the plurality of TRP RTT-related measurements comprise quantities one Δ1gnb, zero or more Δ2gnb, and zero or more Δ3gnb such that a total number of TRP RTT-related measurements is two or greater (Fig.1 and Col.3: Line 56 – 57, LCS server 15 determines true Round Trip Time (RTT) between UE 20 and at least three cells of the nodes 30. Col.5: Line 9 – 20, RTT is measured between the UE and each active node Bs 30. Therefore, TRP RTT-related measurements is two or greater), and 
wherein the plurality of UE RTT-related measurements comprise quantities Δ1UE, zero or more Δ2UE, and zero or more Δ3UE such that a total number of UE RTT-related measurements is two or greater (Col.2: Line 36 – 38, the UE Rx-Tx timing difference (t3-t2) are determined for each cell that the UE is connected; Col.5: Line 13 – 14, UE Rx-Tx timing difference for each active node B; Col.2: Line 22 – 24, location of the UE is estimated if the UE is connected to three or more nodes of the UTRAN whose locations are known. Therefore, UE RTT-related measurements is two or greater).
Keranen does not specifically teach
DL RS and UL RS; and 
the Δ1gnb corresponding to a primary TRP in data communication with the UE, each Δ2gnb corresponding to each secondary TRP in data communication with the UE, 3gnb corresponding to a neighboring TRP not in data communication with the UE,
the Δ1UE corresponding to the primary TRP, each Δ2UE corresponding to each secondary TRP, and each Δ3UE corresponding to each neighboring TRP.
However, INTEL teaches (Title, Techniques for NR Positioning)
DL RS (Section 4.1.1: Line 3 – 4, measurements based on positioning reference signals (PRS) or other reference signals are used to locate the UE in relation to the neighbor TPs) and UL RS (As mentioned above, PRS or other reference signals are used to locate the UE in relation to the neighbor TPs; therefore, UL RS is used); and 
the Δ1gnb corresponding to a primary TRP in data communication with the UE (Fig.2 and 4, TRP#1 is a serving TRP; i.e. primary TRP), each Δ2gnb corresponding to each secondary TRP in data communication with the UE (Fig.2 and Fig.4, TRP#2 and TRP#3 are considered as a secondary TRPs), and each Δ3gnb corresponding to a neighboring TRP not in data communication with the UE (Fig.2 and Fig.4, any one of TRP#2 and TRP#3 is neighboring TRP),
the Δ1UE corresponding to the primary TRP (Fig.2 and 4, TRP#1 is a serving TRP; i.e. primary TRP. Therefore, measurement between UE and TRP#1 provides Δ1UE), each Δ2UE corresponding to each secondary TRP (Fig.2 and Fig.4, TRP#2 and TRP#3 are considered as a secondary TRPs; therefore, measurement between UE and each of TRP#2, TRP#3 provide Δ2UE), and each Δ3UE corresponding to each neighboring TRP (Fig.2 and Fig.4, any one of TRP#2 and TRP#3 is neighboring TRP; therefore, measurements between UE and each of TRP#2, TRP#3 provide Δ3UE).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Keranen as mentioned in claims 1 and 25 and further incorporate the teaching of INTEL to add reference signals for RTT related measurements. The motivation for doing so would have been to provide initial views on NR positioning techniques and design enhancements, that has multiple technical components beneficial for positioning performance, in which combination of measurements from UE and gNBs can be used and signals applied for DL and/or UL positioning can be reused (INTEL, section 10, 5.5 and 7.3).

Regarding claim 4, combination of Keranen and INTEL teaches all the features with respect to claim 3 as outlined above.
Keranen further teaches
wherein for at least one TkUE,Rx, TkUE,Tx measurements are derived from a received timing at the UE of a downlink radio subframe i from the TRP k defined by a first detected path in time, and a transmit timing at the UE of an uplink radio subframe i corresponding to the downlink radio subframe i (Col.3: Line 56 – 61, RTT between the UE 20 and at least three cells of the nodes 30 is done by transmitting a predetermined frame in a downlink (DL) transmission to the UE from the at least three cells of the nodes 30 to which the UE responds with a predetermined frame in an uplink (UL) transmission), and/or 
kgNB,Rx, TkgNB,Rx measurements are derived from a received timing at the TRP k of the uplink radio subframe i defined by a first detected path in time, and a transmit timing at the TRP k of the downlink radio subframe (Due to alternative language “or” in the claim, examiner points one limitation only).

Regarding claim 5, combination of Keranen and INTEL teaches all the features with respect to claim 3 as outlined above.
Keranen does not specifically teach
wherein the UE is the positioning entity.
However, INTEL teaches (Title, Techniques for NR Positioning)
wherein the UE is the positioning entity (Section 9, proposal 10, befits of UE-based positioning. Therefore, UE is considered as a positioning entity).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Keranen as mentioned in claim 3 and further incorporate the teaching of INTEL. The motivation for doing so would have been to provide initial views on NR positioning techniques and design enhancements, that has multiple technical components beneficial for positioning performance, in which combination of measurements from UE and gNBs can be used and signals applied for DL and/or UL positioning can be reused (INTEL, section 10, 5.5 and 7.3).

Regarding claim 8, combination of Keranen and INTEL teaches all the features with respect to claim 5 as outlined above.

wherein gathering the plurality of TRP RTT-related measurements comprises:
receiving individually the TRP RTT-related measurement Δ1gnb, Δ2gnb, Δ3gnb from each of the primary TRP and secondary TRPs (Fig.3 and Col.5: Line 9 – 10, RTT is measured between the UE and the active node Bs; Col.5: Line 14 – 18, Each active node B sends a DL transmission to the UE and the UE transmits a UL transmission in return which is received by each active node B. The results of the measurements are transmitted to the LCS server 15. Therefore, TRP RTT-related measurements is a plurality of measurements from each of the active node/ TRP).

Regarding claim 11, combination of Keranen and INTEL teaches all the features with respect to claim 5 as outlined above.
Keranen further teaches
wherein gathering the plurality of UE RTT-related measurements Δ1UE, Δ2UE, Δ3UE comprises: 
determining the UE RTT-related measurements Δ1UE, Δ2UE, Δ3UE through direct measurements of the DL RS arrival times and the UL RS transmission times (Col.5: Line 12 – 18, The RNC transmits a request to the UE for measuring OTDOA and UE Rx-Tx timing difference for each active node B. Each active node B sends a DL transmission to the UE and the UE transmits a UL transmission in return which is received by each active node B. Claim 11, measuring, by the user equipment, a user equipment Rx-Tx timing difference comprising a time difference between reception of the downlink transmission signal at the user equipment and transmission of the uplink transmission signal from the user equipment).

Regarding claims 18 and 27, combination of Keranen and INTEL teaches all the features with respect to claims 3 and 26, respectfully as outlined above.
Keranen further teaches
wherein the positioning entity is outside of any of the primary and secondary TRPs and is outside of the UE (Fig.2, LCS is a different entity than TRP and UE. Therefore, it is outside of any of the primary and secondary TRPs and is outside of the UE).

Regarding claims 21 and 28, combination of Keranen and INTEL teaches all the features with respect to claims 18 and 27, respectfully as outlined above.
Keranen further teaches
receive individually the TRP RTT-related measurement Δ1gnb, Δ2gnb, Δ3gnb from each of the primary TRP, the secondary TRPs, and the neighboring TRPs (Fig.2, Col.5: Line 14 – 18, Each active node B sends a DL transmission to the UE and the UE transmits a UL transmission in return which is received by each active node B. The results of the measurements are transmitted to the LCS server 15. Therefore, TRP RTT-related measurements is a plurality of measurements from each of the active node/ TRP and each of the nodes sends the measurement result to the LCS server).

Regarding claim 29, Keranen teaches (Title, Method to calculate true round trip propagation delay and user equipment location in WCDMA/UTRAN) a positioning entity (Fig.1 and Col.3: Line 23 – 24, a LoCation Service (LCS) server 15 for providing location information about a User Equipment (UE) 20. Here, LCS server 15 is a positioning entity), comprising: 
means for gathering a plurality of transmission-reception point (TRP) round trip time (RTT) related measurements (Fig.2, Fig.3 and Col.5: Line 18 – 21, The RNC requests RTT measurements from active node Bs and the locations of the BTSs (cells) of the active node Bs 30 are transmitted to the LCS server 15 in step 210. Here, the active node Bs are a plurality of TRPs and RTT measurements are TRP RTT-related measurements. Since the measurements are transmitted to the LCS server; therefore, the LCS server comprises a means for keeping/ holding the measurements), the plurality of TRP RTT-related measurements being one-to-one associated with a plurality of TRPs (Fig.3 and Col.5: Line 9 – 10, RTT is measured between the UE and the active node Bs 30 in the UTRAN 50; Col.5: Line 14 – 18, Each active node B sends a DL transmission to the UE and the UE transmits a UL transmission in return which is received by each active node B. The results of the measurements are transmitted to the LCS server 15. Therefore, RTT-related measurements is a plurality of measurements from each of the active node to the UE; i.e. one-to-one associated with a plurality of TRPs), wherein each TRP RTT-related measurement is associated with one TRP of the plurality of TRPs (Col.3: Line 55 – 57, LCS server 15 determines the true Round Trip Time (RTT) between the UE 20 and at least three cells of the nodes 30. Here, the three nodes 30 are the plurality of TRPs); 
means for gathering a plurality of user equipment (UE) RTT-related measurements (Fig.2, Fig.3 and Col.5: Line 21 – 23, The results of the UE Rx-Tx timing difference is transmitted back to the LCS server, step 220. Here, UE Rx-Tx timing difference measurements are UE RTT-related measurements. Since the measurements are transmitted to the LCS server; therefore, the LCS server comprises a means for keeping/ holding the measurements), wherein each of the plurality of UE RTT-related measurements is associated with one TRP of the plurality of TRPs (Col.5: Line 12 – 18, The RNC transmits a request to the UE for measuring OTDOA and UE Rx-Tx timing difference for each active node B. Each active node B sends a DL transmission to the UE and the UE transmits a UL transmission in return which is received by each active node B. The results of the measurements are transmitted to the LCS server 15); and 
means for determining (As the LCS server determines the location of the UE; therefore, it comprises an unit / element for determining the positioin) a position of a UE based on the plurality of TRP RTT-related measurements and the plurality of UE RTT-related measurements (Fig.2, Fig.3 and Col.5: Line 26 – 35, The LCS server 15 determines…. distance of the UE from each of the active nodes 30 is calculated, in step 230. The distance from each of the at least three nodes is used to generate a circle around each of the active nodes 30, wherein the radius of each circle is the distance of the UE from each respective one of the active nodes 30. The UE location is then calculated by determining the intersection of the circles, in step 240. Therefore, a position of a UE is determined based on the plurality of TRP RTT-related measurements and the plurality of UE Rx-Tx timing difference/ UE RTT-related measurements), 
wherein for each TRP of the plurality of TRPs, 
the TRP RTT-related measurement associated with that TRP represents a duration between that TRP transmitting a downlink signal to the UE and that TRP receiving a corresponding uplink signal from the UE (Claim 11, measuring a round trip time comprising a time from a beginning of a transmission of a downlink transmission signal from a first active node of the wireless network to the user equipment to the reception of an uplink transmission signal from the user equipment to the first active node in response to the downlink transmission signal), and 
the UE RTT-related measurement associated with that TRP represents a duration between the UE receiving the DL from that TRP and the UE transmitting the corresponding UL to that TRP (Claim 11, measuring, by the user equipment, a user equipment Rx-Tx timing difference comprising a time difference between reception of the downlink transmission signal at the user equipment and transmission of the uplink transmission signal from the user equipment).
Keranen does not specifically teach
a downlink reference signal (DL RS) and a corresponding uplink reference signal (UL RS).
However, INTEL teaches (Title, Techniques for NR Positioning)
Section 5.5: Line 1 – 2, The E-CID is one example of DL & UL positioning technique where both measurements from gNB and UE side are utilized; Line 3 – 4, DL & UL positioning, the round-trip time (RTT) measurements can be enabled (e.g. through timing advance or eNB TX-RX time difference and UE TX-RX time difference)), wherein for each TRP of the plurality of TRPs (Fig2, plurality of TRPs: TRP#1, TRP#2 and TRP#3),
the TRP RTT-related measurement associated with that TRP represents a duration between that TRP transmitting a downlink reference signal (DL RS) to the UE and that TRP receiving a corresponding uplink reference signal (UL RS) from the UE (Section 4.1.1: Line 3 – 4, measurements based on positioning reference signals (PRS) or other reference signals are used to locate the UE in relation to the neighbor TPs; Section 5.5: Line 13 – 15, For NR E-CID support, the signals to be used for DL and UL measurements also need to be analyzed, One of the possible options is to use PRS signals for E-CID if those are defined for NR positioning. Section 5.6: proposal 7, NR DL positioning by introducing PRS signals for estimation of signal location parameters by UE. Here, PRS is used as a RS for UE location; i.e. TRP RTT-related measurements), and 
the UE RTT-related measurement associated with that TRP represents a duration between the UE receiving the DL RS from that TRP and the UE transmitting the corresponding UL RS to that TRP (Section 7.2, The UL sounding reference signals (SRS) is the main candidate signal for NR UL based positioning. Here, SRS is a RS for UE location; i.e. UE RTT-related measurements).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Keranen as mentioned above and further incorporate the teaching of INTEL to add reference signals for RTT related measurements. The motivation for doing so would have been to provide initial views on NR positioning techniques and design enhancements, that has multiple technical components beneficial for positioning performance, in which combination of measurements from UE and gNBs can be used and signals applied for DL and/or UL positioning can be reused (INTEL, section 10, 5.5 and 7.3).

Regarding claim 30, Keranen teaches (Title, Method to calculate true round trip propagation delay and user equipment location in WCDMA/UTRAN) a non-transitory computer-readable medium storing computer-executable instructions for a positioning entity (Fig.1 and Col.3: Line 45 – 48, a LoCation Service (LCS) server 15 determines location information and reports the information to a client or an application associated with the UE 20 or an external client 80 connected to the CN 10 of the 3G mobile communication system 100. Col.5 and Line 21 – 23, The results of the UE Rx-Tx timing difference and RTT measurements are transmitted back to the LCS server. Here, LCS server 15 is a positioning entity. As mentioned, the LCS server determines location information based on measurements and reports it to the client; therefore, it is obvious that it comprises a non-transitory computer-readable medium storing computer-executable instructions for determining the location), the computer-executable instructions comprising: 
Fig.2, Fig.3 and Col.5: Line 18 – 21, The RNC requests RTT measurements from active node Bs and the locations of the BTSs (cells) of the active node Bs 30 are transmitted to the LCS server 15 in step 210. Here, the active node Bs are a plurality of TRPs and RTT measurements are TRP RTT-related measurements), the plurality of TRP RTT-related measurements being one-to-one associated with a plurality of TRPs (Fig.3 and Col.5: Line 9 – 10, RTT is measured between the UE and the active node Bs 30 in the UTRAN 50; Col.5: Line 14 – 18, Each active node B sends a DL transmission to the UE and the UE transmits a UL transmission in return which is received by each active node B. The results of the measurements are transmitted to the LCS server 15. Therefore, RTT-related measurements is a plurality of measurements from each of the active node to the UE; i.e. one-to-one associated with a plurality of TRPs), wherein each TRP RTT-related measurement is associated with one TRP of the plurality of TRPs (Col.3: Line 55 – 57, LCS server 15 determines the true Round Trip Time (RTT) between the UE 20 and at least three cells of the nodes 30. Here, the three nodes 30 are the plurality of TRPs); 
one or more instructions causing the positioning entity to gather a plurality of user equipment (UE) RTT-related measurements (Fig.2, Fig.3 and Col.5: Line 21 – 23, The results of the UE Rx-Tx timing difference is transmitted back to the LCS server, step 220. Here, UE Rx-Tx timing difference measurements are UE RTT-related measurements), wherein each of the plurality of UE RTT-related measurements is associated with one TRP of the plurality of TRPs (Col.5: Line 12 – 18, The RNC transmits a request to the UE for measuring OTDOA and UE Rx-Tx timing difference for each active node B. Each active node B sends a DL transmission to the UE and the UE transmits a UL transmission in return which is received by each active node B. The results of the measurements are transmitted to the LCS server 15); and 
one or more instructions causing the positioning entity to determine a position of a UE based on the plurality of TRP RTT-related measurements and the plurality of UE RTT-related measurements (Fig.2, Fig.3 and Col.5: Line 26 – 35, The LCS server 15 determines…. distance of the UE from each of the active nodes 30 is calculated, in step 230. The distance from each of the at least three nodes is used to generate a circle around each of the active nodes 30, wherein the radius of each circle is the distance of the UE from each respective one of the active nodes 30. The UE location is then calculated by determining the intersection of the circles, in step 240. Therefore, a position of a UE is determined based on the plurality of TRP RTT-related measurements and the plurality of UE Rx-Tx timing difference/ UE RTT-related measurements), 
wherein for each TRP of the plurality of TRPs, 
the TRP RTT-related measurement associated with that TRP represents a duration between that TRP transmitting a downlink signal to the UE and that TRP receiving a corresponding uplink signal from the UE (Claim 11, measuring a round trip time comprising a time from a beginning of a transmission of a downlink transmission signal from a first active node of the wireless network to the user equipment to the reception of an uplink transmission signal from the user equipment to the first active node in response to the downlink transmission signal), and 
the UE RTT-related measurement associated with that TRP represents a duration between the UE receiving the DL from that TRP and the UE transmitting the corresponding UL to that TRP (Claim 11, measuring, by the user equipment, a user equipment Rx-Tx timing difference comprising a time difference between reception of the downlink transmission signal at the user equipment and transmission of the uplink transmission signal from the user equipment).
Keranen does not specifically teach
a downlink reference signal (DL RS) and a corresponding uplink reference signal (UL RS).
However, INTEL teaches (Title, Techniques for NR Positioning)
determine a position of a UE based on the plurality of TRP RTT-related measurements and the plurality of UE RTT-related measurements (Section 5.5: Line 1 – 2, The E-CID is one example of DL & UL positioning technique where both measurements from gNB and UE side are utilized; Line 3 – 4, DL & UL positioning, the round-trip time (RTT) measurements can be enabled (e.g. through timing advance or eNB TX-RX time difference and UE TX-RX time difference)), wherein for each TRP of the plurality of TRPs (Fig2, plurality of TRPs: TRP#1, TRP#2 and TRP#3),
the TRP RTT-related measurement associated with that TRP represents a duration between that TRP transmitting a downlink reference signal (DL RS) to the UE and that TRP receiving a corresponding uplink reference signal (UL RS) from the UE Section 4.1.1: Line 3 – 4, measurements based on positioning reference signals (PRS) or other reference signals are used to locate the UE in relation to the neighbor TPs; Section 5.5: Line 13 – 15, For NR E-CID support, the signals to be used for DL and UL measurements also need to be analyzed, One of the possible options is to use PRS signals for E-CID if those are defined for NR positioning. Section 5.6: proposal 7, NR DL positioning by introducing PRS signals for estimation of signal location parameters by UE. Here, PRS is used as a RS for UE location; i.e. TRP RTT-related measurements), and 
the UE RTT-related measurement associated with that TRP represents a duration between the UE receiving the DL RS from that TRP and the UE transmitting the corresponding UL RS to that TRP (Section 7.2, The UL sounding reference signals (SRS) is the main candidate signal for NR UL based positioning. Here, SRS is a RS for UE location; i.e. UE RTT-related measurements).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Keranen as mentioned above and further incorporate the teaching of INTEL to add reference signals for RTT related measurements. The motivation for doing so would have been to provide initial views on NR positioning techniques and design enhancements, that has multiple technical components beneficial for positioning performance, in which combination of measurements from UE and gNBs can be used and signals applied for DL and/or UL positioning can be reused (INTEL, section 10, 5.5 and 7.3).




Allowable Subject Matter
Claims 6 – 7, 9 – 10, 12 – 17, 19 – 20 and 22 – 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and also if 112(b) indefiniteness is overcome. These claims recite limitations that are allowable over prior arts but 112(b) indefiniteness is still valid.


Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. 
Sosnin et al. (Pub. No. US 2020/0322756 A1) – “User equipment positioning using PRSS from a plurality of TRPS in a 5g-NR network” discloses a gNB transmits control signaling to configure transmission of position reference signals (PRSs) by a plurality of transmit-receive points (TRPs). The gNB receives, from the UE, for each of the TRPs, a set of signal location parameters (SLPs). The gNB performs an iterative process to estimate a position of the UE. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWNAK ISLAM whose telephone number is (571)272-8009.  The examiner can normally be reached on Monday - Friday 8:30 am - 6 pm (EST).

Information Regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROWNAK ISLAM/
Primary Examiner, Art Unit 2474